

EXHIBIT 10.7



[employee name]
Restricted Stock Unit Award


(Fenix Parts, Inc. Amended and Restated 2014 Incentive Stock Plan)


Subject to the following terms, Fenix Parts, Inc., a Delaware corporation (the
“Company”), grants to the following employee of the Company or one of its
subsidiaries (“Grantee”), as of the following grant date (the “Grant Date”), the
following number of restricted stock units (“RSUs”), which will become vested in
accordance with the following vesting schedule (the “Vesting Schedule”), subject
to expiration prior to vesting in accordance with the terms of this Award:
Grantee:        


Grant Date:        , 20__


Number of RSUs:        


Vesting Schedule:    _________ (__) RSUs will vest on each of the first ____
anniversaries of the Grant Date


    
Terms of Award
1.
Plan

This Award has been granted under the Fenix Parts, Inc. Amended and Restated
2014 Incentive Stock Plan (the “Plan”), which is incorporated in this Award by
reference. Capitalized terms used in this Award without being defined (for
example, the term “Plan Administrator”) have the same meanings that they have in
the Plan.
2.
RSUs

An RSU is the nominal equivalent of one share of the Company’s common stock, par
value $.001 per share, and is not an actual share of stock. Prior to settlement
as provided in Paragraph 4, RSUs are only bookkeeping entries, either on the
Company’s own records or on those of any recordkeeper that the Company may use
in connection with the administration of the Plan, and Grantee shall not have
any rights as a stockholder of the Company in respect of his or her RSUs.
3.
Vesting


1

--------------------------------------------------------------------------------



EXHIBIT 10.7



This Award shall vest in accordance with the Vesting Schedule. Any unvested
portion of the RSUs shall lapse and be cancelled on Grantee’s Termination Date
unless Grantee’s Termination occurs by reason of his or her death, in which case
the RSUs shall become fully vested as of Grantee’s Termination Date.
This Award shall become fully vested upon a Change in Control, as provided in
Article 7 of the Plan, prior to Grantee’s Termination Date.
4.
Settlement upon Vesting

Upon vesting, the Company may, in the Plan Administrator’s discretion, either
settle this Award in shares of the Company’s common stock or in cash, or in a
combination of the two.
If or to the extent that this Award is settled in shares, the Company shall
record the delivery to Grantee of one share of stock for each RSU being settled
in the books and records of the Company’s transfer agent.
If or to the extent that this Award is settled in cash, the Company shall pay
Grantee an amount equal to the product of (i) the number of RSUs being settled
in cash multiplied by (ii) the Fair Market Value of the Company’s common stock
as of the last trading day immediately prior to vesting.
5.
Distributions and Voting

Grantee shall not be entitled to dividends and distributions in respect of RSUs
and shall not have the right to vote RSUs or have any other rights as a
stockholder of the Company in respect of any RSUs unless and until the RSUs vest
and are settled in shares of the Company’s common stock.
6.
Tax Liability

The Company shall have the right, upon the vesting of any RSUs, to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy the federal, state, local and other taxes (including Grantee’s FICA
obligation) that the Company is required to withhold by reason of such vesting.
The delivery of shares of the Company’s common stock or the payment of cash in
settlement of the Award pursuant to Paragraph 4 shall be conditioned upon the
satisfaction of any applicable withholding tax obligation.

2

--------------------------------------------------------------------------------



EXHIBIT 10.7



If and to the extent that this Award is settled in shares of the Company’s
common stock, the Company may withhold from the number of shares otherwise
deliverable to Grantee a number of shares having a Fair Market Value (as of the
last trading day immediately prior to the Vesting Date) equal to the Company’s
withholding liability in respect of the delivery of those shares. If and to the
extent that this Award is settled in cash, the Company may withhold from the
cash payment an amount equal to its withholding liability in respect of the
payment.
The Company may take any other action that the Plan Administrator considers
necessary or advisable (for example, as permissible, withholding amounts from
any compensation or other amounts payable by the Company to Grantee) to enable
the Company to satisfy its withholding tax obligation in respect of the vesting
and settlement of the Award.
7.
Confidentiality, Nonsolicitation and Noncompetition Agreement

This Award and the grant of the RSUs are subject to Grantee’s (i) entering into
the Confidentiality, Nonsolicitation and Noncompetition Agreement which has been
provided to Grantee if Grantee has not previously entered into such agreement in
connection with Grantee’s receipt of an Award under the Plan (the
“Noncompetition Agreement”) or (ii) Grantee’s reaffirmation of the
Noncompetition Agreement that Grantee previously entered into in connection with
Grantee’s receipt of an Award under the Plan. The Company would not have granted
the Award to Grantee without Grantee’s entering into or reaffirming the
Noncompetition Agreement.
8.
Transferability

This Award may not be sold, transferred, assigned or pledged (whether by
operation of law or otherwise), except as provided by will or the applicable
intestacy laws, and shall not be subject to execution, attachment or similar
process.
9.
Interpretation

This Award is subject to the terms of the Plan, as the Plan may be amended (but
except as required by applicable law, no amendment of the Plan after the Grant
Date shall adversely affect Grantee’s rights in respect of the Award without
Grantee’s consent). If there is a conflict or inconsistency between this Award
and the Plan, the terms of the Plan shall control. The Plan Administrator’s
interpretation of this Award and the Plan shall be final and binding.
10.
No Right to Continued Employment

Nothing in this Award shall be considered to confer on Grantee any right to
continue in the employ of the Company or a Subsidiary or to limit the right of
the Company or a Subsidiary to terminate Grantee’s employment.

3

--------------------------------------------------------------------------------



EXHIBIT 10.7



11.
Governing Law

This Award shall be governed in accordance with the laws of the State of
Illinois.
12.
Binding Effect

This Award shall be binding on the Company and Grantee and on Grantee’s heirs,
legatees and legal representatives.
13.
Effective Date

This Award shall not become effective until Grantee’s acceptance of this Award
and the acceptance or reaffirmation of the Noncompetition Agreement. Upon
Grantee’s acceptance of this Award and the acceptance or reaffirmation of the
Noncompetition Agreement, this Award shall become effective, retroactive to the
Grant Date, without the necessity of further action by either the Company or
Grantee.

4

--------------------------------------------------------------------------------



EXHIBIT 10.7





Fenix Parts, Inc.




By                
Kent Robertson
President and Chief Executive Officer


Acceptance by Grantee


I accept this Restricted Stock Unit Award and agree to be bound by all of its
terms. I acknowledge receipt of a copy of the Plan, and I (i) agree to enter
into the Noncompetition Agreement, a copy of which I acknowledge receipt, if I
have not previously entered into such agreement in connection with the receipt
of an Award under the Plan or (ii) reaffirm the Noncompetition Agreement that I
have previously entered into in connection with the receipt of an Award under
the Plan.




                    
[employee name]


Grantee’s address:
_______________________________
_______________________________
_______________________________





























5

--------------------------------------------------------------------------------



EXHIBIT 10.7



[Signature Page for Restricted Stock Unit Award]

6